Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Langlois U.S. Patent No. 7,849,998 has been clarified to correct the rejection. Langlois teaches radial cam 120a, 194 and angle position cam 120b, 196. The radial cam 120a an d angle cam 120b move adjust the can gripper 7,188 to a position radially and angularly to the proper position to grip the article. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois U.S. Patent No. 7,849,998.
Claim 1, Langlois teaches a transfer device 1 for transferring containers  in a fixed rotational position 10 C4 L1-5, the transfer device 1 comprising: a central wheel 2; a radial position cam 120a,194 positioned relative to the central wheel 152; an angle position cam 120b,196 positioned relative to the central wheel 152; a plurality of can grippers 7,188 arranged around the central wheel 152, each can gripper 7,188 having a radial follower 98 that engages with the radial position cam 120a,194 to adjust a radial position of the can gripper 7,188 and an angle follower 186 that engages with the angle position cam 120b,196 to adjust an angular position of the can gripper C7 L64-67; C8 L1-20.
Claim 2, Langlois teaches a gripper head 100,101 positioned at one end of each can gripper 7,188 of the plurality of can grippers 7,188, the gripper head 100,101 including a tactile gripping surface Fig. 2.
Claim 3, Langlois teaches a pivot follower 92 extending from each can gripper 7,188.
Claim 5, Langlois teaches the plurality of can grippers 7,188 are positioned radially around the central wheel 152 and positionable between a constant pitch and a variable pitch (via opening and closing, pitch defined as steepness) Fig. 1.
Claim 6, Langlois teaches the can grippers 7,188 are positioned at a constant pitch between an infeed (locked position) and an outfeed and a variable pitch (unlocked position) between the outfeed and the infeed Fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois U.S. Patent No. 7,849,998.
Claim 4, Langlois teaches the can grippers 7,188 are configured to accommodate containers 6 having diameters between approximately 2 inches and approximately 3 inches Abstract.
Claim 7, Langlois teaches the infeed (at entry) is less than 180 degrees from the outfeed Fig. 1.
Claim 8, Langlois teaches the infeed (at entry) is approximately 135 degrees from the outfeed Fig. 1.
Claim 9, Langlois teaches 24 can grippers 3 positioned around a perimeter of the central wheel 2. It would be obvious to one of ordinary skill to use a certain configuration of grippers for production values.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS